Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Claims 1-19 are pending and under consideration. 

Information Disclosure Statement
The information disclosure statement filed on 11/06/2020 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 

Drawings
The drawings filed on 01/12/2021 are accepted by the examiner.

Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 1-19 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention. 
The factors that are considered when determining whether a disclosure satisfies enablement requirement include: (i) the quantity of experimentation necessary; (ii) the amount of direction or guidance presented; (iii) the existence of working examples; (iv) the nature of the invention; (v) the state of the prior art; (vi) the relative skill of those in the art; (vii) the predictability or unpredictability of the art; and (viii) the breadth of the claims. Ex Parte Forman, 230 USPQ 546 (Bd Pat. App. & Int. 1986); In re Wands, 858 F. 2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988).  

Claims 1-19 are drawn to a method of administering olaratumab to a cancer patient, a method of treating a cancer patient, a method of reducing disease progression in a patient having a solid tumor, or a method of achieving a steady state of olaratumab in a cancer patient, said method comprising administering a loading dose of about 20 mg/kg of olaratumab to the cancer patient on each of day 1 and day 8 of a first 21-day cycle followed by administering a standard dose of about 15 mg/kg of olaratumab to the cancer patient on each of day 1 and day 8 of a subsequent 21-day cycle. The claims are so broad that they encompass a method treating any types of cancer. However, the Phase 2 study (page 13 of the specification) and phase 3 study (page 24 of the specification) are both related to treatment of advanced soft tissue sarcoma using a combination therapy of olaratumab with doxorubicin. There are no guidance or working examples on how to treat any other types of cancer; there is no evidence on the record showing that the dosing regimen used in Phase 3 study (NCT02451943; page 24 of the specification) achieved therapeutic olaratumab serum levels.

As stated in the instant specification (page 1, paragraph [0004]), “Drug development is unpredictable. It is common for new molecules to fail in preclinical and/or clinical stages, often for little understood reasons. Dosing is an added complexity that drives further unpredictability. Not all drug dosing regimens are equally active in all patient population due to various factors, including but not limited, body weight, performance status, number of prior systemic therapies, genetic, and histological tumor type”. 

A document from European Medicine Agency (Press Release Lartruvo, January 23, 2019) states that a new study showed that Lartruvo (olaratumab) in combination with doxorubicin is not more effective at prolonging patient’s lives than doxorubicin (bottom of page 1). European Medicine Agency advises that no new patients should start treatment with the medicine (bottom of page 1). European Medicine Agency further states:

“The phase 3 study ANNOUNCE evaluated Lartruvo in combination with doxorubicin in patients with advanced or metastatic soft tissue sarcoma and did not confirm the clinical benefit of Lartruvo in combination with doxorubicin as compared with doxorubicin alone.
The study did not meet its primary objective to prolong survival in the overall population (HR: 1.05; median 20.4 vs. 19.7 months for Lartruvo plus doxorubicin and doxorubicin, respectively) or in the leiomyosarcoma subpopulation (HR: 0.95; median 21.6 months for Lartruvo plus doxorubicin versus 21.9 months for doxorubicin. 

Additionally, no benefit was shown in terms of prolonging progressive-free survival in the overall population (HR: 1.2; median 5.4 months for Lartruvo plus doxorubicin versus 6.8 months for doxorubicin, which was one of the secondary objective of the study.

As a consequence, no new patients should be prescribed Lartruvo.”

Accordingly, it is clear that Lartruvo (olaratumab) is not effective in treating soft tissue sarcoma, needless to say any other types of cancer. One skilled in the art to which it pertains, or with which it is most nearly connected, would not know how to use the instantly claimed invention. 

Conclusion
No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        August 3, 2022